Bboyles, J.
1. The defendant was indicted for and convicted of assault with intent to murder, and the undisputed evidence showed that he shot the prosecutor. Under the facts of the case it was not error, in the absence of a timely written request, to fail to charge the law of voluntary manslaughter. The court having fully and correctly charged the law of unlawful shooting at another, no harm was done to the defendant, as the only possible beneficial effect to the defendant of a charge upon the subject of voluntary manslaughter would have been that it would have authorized a finding of unlawful shooting at another.
2. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.